Appeal from a resentence of the Monroe County Court (Elma A. Bellini, J.), rendered October 31, 2006. Defendant was resentenced upon his conviction of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the resentence so appealed from is unanimously reversed on the law and the matter is remitted to Monroe County Court for the filing of a predicate felony offender statement and resentencing.
Same memorandum as in People v Stubbs (96 AD3d 1448 [2012] ). Present — Scudder, P.J., Centra, Peradotto, Carni and Lindley, JJ.